326 S.E.2d 19 (1985)
Garbriel William ST. CLAIR and Sandra Price
v.
Mavis St. Clair RAKESTRAW and husband, Olin Rakestraw.
No. 218A84.
Supreme Court of North Carolina.
February 27, 1985.
Joseph Warren III and India Early Keith, Charlotte, for plaintiffs-appellants.
Badger, Johnson, Chapman & Michael, P.A. by David R. Badger, Charlotte, for defendants-appellees.
PER CURIAM.
The decision of the Court of Appeals is contained in an opinion by Judge Phillips with Judge Eagles concurring in the result and Judge Arnold dissenting. The Court of Appeals held that "As to the defendant appellant's appeal, the judgment is reversed and the cause remanded for a new trial. As to the issues raised by the plaintiff appellees, the trial court's rulings are affirmed."
For the reasons set forth in both the opinion by Judge Phillips and the dissent of Judge Arnold, we affirm that part of the decision of the Court of Appeals which affirmed the trial court's rulings as to the issues the plaintiffs sought to raise on appeal. For the reasons set forth and fully discussed in Judge Arnold's dissent, we reverse that part of the decision of the Court of Appeals which reversed the judgment of the trial court and remanded this case for a new trial. This case is remanded to the Court of Appeals with instructions to reinstate the judgment entered by the trial court on 27 April 1982.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
VAUGHN, J., took no part in the consideration or decision of this case.